Exhibit 10.4
FOIA Confidential Treatment Requested
Execution Version

 
PATENT INDEMNIFICATION AGREEMENT
 
This PATENT INDEMNIFICATION AGREEMENT, dated and effective as of July 13, 2010,
is entered into by and among, on one side, Toshiba Corporation, a Japanese
corporation (“Toshiba”), and, on the other side, SanDisk Corporation, a Delaware
corporation (“SanDisk Corporation”), and SanDisk **** and SanDisk together with
Toshiba, the “Parties”).
 
WHEREAS, Toshiba and SanDisk are parties to that certain Flash Forward Master
Agreement, dated as of the date hereof (the “FF Master Agreement”);
 
WHEREAS, Toshiba and SanDisk are parties to that certain 3D Collaboration
Agreement, dated as of June 13, 2008 (the “3D Collaboration Agreement”),
pursuant to which the Parties have agreed to expand their collaboration through
a project for the joint development of and technical collaboration on **** (as
defined in the 3D Collaboration Agreement) and technology;
 
****
 
WHEREAS, recognizing that the products SanDisk will acquire from the Company
will have been manufactured using Toshiba patents and technology, and
recognizing that SanDisk, as an owner of the equity interests in the Company,
will benefit from Toshiba’s making available its patents and technology to the
Company, the Parties have determined to enter into this Agreement, which is
required by the FF Master Agreement.
 
NOW, THEREFORE, the Parties agree as follows:
 
1. INDEMNIFICATION.
 
1.1  
Patent Infringement. With regard to any and all sales of Y5 NAND Flash Memory
Products and ****, if applicable, by the Company to SanDisk (“Company
Products”):

 
(a)  
Subject to the terms and conditions listed below, Toshiba agrees to indemnify
and defend SanDisk in any legal proceeding, lawsuit or other judicial action,
**** claims that the Company Products supplied by the Company infringe any ****
patent(s). With regard to any claim of patent infringement for which Toshiba has
indemnification obligations hereunder, Toshiba’s obligations are subject to the
following conditions:

 
(i)  
SanDisk shall notify Toshiba in writing of such claim ****;

 
(ii)  
SanDisk shall also notify Toshiba in writing ****;

 
(iii)  
SanDisk shall provide Toshiba with notice of any other written communication
indicating potential patent infringement claims against the Company Products
****; provided, however, SanDisk’s failure to provide such notice shall in no
way constitute a breach of this Agreement by SanDisk nor in any way excuse
Toshiba’s obligations under this Agreement;

 
(iv)  
****, Toshiba shall have the sole and exclusive control of the defense or
settlement of such claim; ****; and

 
(v)  
SanDisk shall provide all reasonable assistance in defending such claim.

 
 
1

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Exhibit 10.4
FOIA Confidential Treatment Requested
Execution Version
 
(b)  
Notwithstanding the foregoing, Toshiba shall not be obligated to indemnify or
defend SanDisk in the event that such infringement arises from:

 
(i)  
****;

 
(ii)  
****

 
(iii)  
****

 
(c)  
****

 
(d)  
****

 
(e)  
****

 
(f)  
In addition to the obligations set forth above, should any third party patent
claim result in a temporary or permanent injunction against the manufacture,
use, sale, offer for sale, importation or otherwise disposal of the Company
Products by SanDisk, Toshiba shall use best efforts to undertake one of the
following actions:

 
(i)  
****

 
(ii)  
****

 
(g)  
The total cumulative liability of Toshiba under this Agreement, exclusive of the
remedy set forth in subparagraph (e) above, shall be limited (i), with respect
to ****, to an amount not to exceed the greater of (x) **** or (y) ****, and
(ii), with respect to ****, if applicable, to an amount not to exceed the
greater of (x) ****or (y) ****.

 
1.2  
Qualifying Claims.

 
(a)  
If either Party receives a notice of a **** or becomes aware that the Company
has received such a notice, it shall promptly notify the other Party. Promptly
following the notified Party’s receipt of such notice from the notifying Party,
the Parties shall meet and discuss in good faith whether and how ****, in
accordance with the principles set forth in Section 1.2(b).

 
(b)  
In discussing and evaluating each ****, Toshiba and SanDisk shall discuss and
agree upon ****

 
(c)  
If despite their good faith efforts the Parties are not able to agree upon ****
pursuant to Section 1.2(b) for ****, the matter shall be resolved in accordance
with the dispute resolution procedures set forth in the FF Master Agreement.

 
(d)  
****.

 
1.3  
****.

 
2. TERMINATION
 
This Agreement shall terminate ****, and upon such termination, this Agreement
shall be of no further force and effect, and Toshiba and SanDisk shall
thereafter have no liability hereunder.
 
 
2

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Exhibit 10.4
FOIA Confidential Treatment Requested
Execution Version
 
 
3. MISCELLANEOUS
 
3.1  
Certain Definitions and Interpretive Rules.

 
(a)  
As used herein, the term “Agreement” means this Patent Indemnification Agreement
together with any exhibits, schedules, appendices and attachments hereto.

 
(b)  
Capitalized terms used but not defined in the main body of this Agreement shall
have the respective meanings assigned to them in attached Appendix A. If any
capitalized term used in this Agreement is not defined in either the main body
of this Agreement or Appendix A, it shall have the meaning assigned to it in the
FF Master Agreement.

 
(c)  
The rules of construction and documentary conventions and general terms and
conditions set forth in Appendix A shall apply to this Agreement.

 
3.2  
****

 
(a)  
****

 
(i)  
****

 
(ii)  
****

 
(iii)  
****

 
3.3  
Survival. Except as otherwise specifically provided in this Agreement, all
covenants, agreements, representations and warranties of the Parties made in or
pursuant to such agreement or instrument shall survive the execution and
delivery of such agreement or instrument and the closing of the transactions
contemplated thereby, notwithstanding any investigation by or on behalf of any
party. Further, the provisions set forth in this Article III shall survive and
shall apply with respect to this Agreement following termination thereof
pursuant to Article II hereof.

 
3.4  
Assignment. Neither Party shall transfer, or grant or permit to exist any Lien
(except Permitted Liens) on, this Agreement or any of its rights hereunder,
(except for any transfer to an Affiliate or in connection with a merger,
consolidation or sale of all or substantially all the assets or the outstanding
securities of such Party, which transfer shall not require any consent of the
other Party) without the prior written consent of the other Party (which consent
may be withheld in each such other Party’s sole discretion), and any such
purported transfer or Lien without such consent shall be void.  ****

 
3.5  
Governing Law. This Agreement shall be governed and construed as to all matters
including validity, construction and performance by and under the substantive
laws of the State of California.

 
3.6  
****  Notwithstanding the provisions of Section 2.9 of Appendix A, any other
provision of this Agreement, and any delay beyond the date of hereof of
execution by **** of this Agreement, Toshiba and SanDisk acknowledge and agree
that, by the execution and delivery hereof to Toshiba and SanDisk Corporation:
(i) this Agreement shall be effective as between Toshiba and SanDisk Corporation
as of the date hereof; and (ii) ****.

 
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
3

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Exhibit 10.4
FOIA Confidential Treatment Requested
Execution Version
 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the date and year first above written.
 
 

  TOSHIBA CORPORATION    By:  /s/ Kiyoshi Kobayashi    Name:  Kiyoshi Kobayashi
   Title:  President and CEO      Semiconductor Company      Corporate Senior
Vice President          SANDISK CORPORATION    By:  /s/ Eli Harari    Name:  Eli
Harari    Title:  Chairman and CEO             ****                            
         

 
 


 


 


 


 


 


 


 


 


 


 


 


 
 
 
[Signature page to Flash Forward Patent Indemnification Agreement]
 
 

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
 
 
 